 
 
Exhibit 10.1
 
 
THIS AGREEMENT dated as of March 26, 2008 (the “Agreement”) by and among
CommScope, Inc., a Delaware corporation (“CommScope”), Andrew Corporation, a
Delaware corporation (“Andrew”), Andrew Corporation Mauritius, a Mauritius
corporation (“Andrew Mauritius”, and together with CommScope and Andrew, the
“Andrew Parties”), Andes Industries, Inc., a Nevada corporation (“Andes”), PCT
International, Inc., a Nevada corporation (“PCT International”), PCT Mauritius
Holding Limited, a private company incorporated in Mauritius under the Companies
Act 2001 (“PCT Mauritius”), Mr. Steven Youtsey, an individual (“Youtsey”), and
PCT Broadband Telecommunications (Yantai) Co. Ltd., a wholly foreign-owned
enterprise organized and existing under the laws of the People’s Republic of
China (formerly known as Andrew Broadband Telecommunications (Yantai) Co. Ltd.)
(“PCTY”, and together with Andes, PCT International, PCT Mauritius and Youtsey,
the “Andes Parties”).
 
RECITALS
 
WHEREAS, Andrew is a wholly-owned indirect subsidiary of CommScope and is the
owner of 7,789,813 shares of Common Stock (the “Shares”) of Andes, par value
$0.001 per share (the “Common Stock”);
 
WHEREAS, PCT International issued a Senior Note, dated April 2, 2007, in favor
of Andrew, in the original principal amount of $9,035,000 (the “Andrew Note”);
 
WHEREAS, PCT Mauritius issued a Senior Note, dated March 30, 2007, in favor of
Andrew Mauritius, which is a wholly-owned subsidiary of Andrew, in the original
principal amount of $5,592,000 (the “Andrew Mauritius Note”);
 
WHEREAS, Andes issued a Promissory Note, dated September 29, 2006, in favor of
Andrew, in the original principal amount of $1,518,369.72 (the “Promissory
Note”, and together with the Andrew Note and the Andrew Mauritius Note, the
“Notes”);
 
WHEREAS, Andrew and Andrew Mauritius jointly hold a Warrant to Acquire Common
Stock of Andes dated April 2, 2007 (the “Warrant”);
 
WHEREAS, the Andrew Parties wish to transfer the Shares, the Notes and the
Warrant to Andes for the consideration and according to the terms, and pursuant
to the conditions, of this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree as
follows:
 
1. Transactions.
 
1.1. Closing Date.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall be held at the offices of Fried, Frank, Harris,
Shriver & Jacobson LLP, One New York Plaza, New York, New York, at 9:00 a.m.,
local time, on the third business day after the satisfaction or waiver of the
conditions set forth in Article 5 (excluding those conditions that, by their
terms, cannot be satisfied until the Closing, but the Closing shall be subject
to the satisfaction or waiver of those conditions), or at such other time, place
or manner (including via facsimile) as may be mutually agreed to by the parties
hereto (the date on which the Closing occurs being referred to in this Agreement
as the “Closing Date”).
 
1.2. Transfer of Shares, Notes and Warrant.  On the Closing Date, the Andrew
Parties shall transfer to the respective issuing Andes Parties all of their
right, title and interest in and to the Shares, the Notes and the Warrant, free
and clear of all liens, security interests, encumbrances, mortgages, pledges or
other restrictions (“Encumbrances”).  The parties acknowledge and agree that the
Andrew Note and the Andrew Mauritius Note evidence purchase money indebtedness
for the acquisition by the Andes Parties of certain assets and that the transfer
of the Andrew Note and the Andrew Mauritius Note from the Andrew Parties to the
respective issuing Andes Parties reflects an adjustment of the purchase price
for such assets.
 
1.3. Transfer of Z-Wire Patent and Related Know-How.  On the Closing Date,
Andrew shall transfer to Andes all of the right, title and interest of Andrew in
and to the Z-Wire Intellectual Property pursuant to the Z-Wire IP Agreement (the
“IP Transfer Agreement”), attached hereto as Exhibit A; except that pursuant to
the IP Transfer Agreement, Andrew will retain a non-exclusive license to the
Patents (as defined in the IP Transfer Agreement) for use of the Patents in
connection with products other than Drop Cable Products (as defined in the IP
Transfer Agreement).  For the purposes hereof, “Z-Wire Intellectual Property”
means the following intellectual property owned by Andrew: (a) the trademark
“Z-Wire,” together with U.S. trademark application serial no. 78/658,023, and
the goodwill associated therewith; (b) U.S. Patent No. 7,048,343 and all
counterparts thereof throughout the world; and (c) all intellectual property,
technology and know how of Andrew identified on Schedule A attached to the IP
Transfer Agreement.
 
1.4. Waiver of Rights.  Effective as of the Closing, Andes and Youtsey hereby
waive all rights to otherwise acquire, or prohibit the transfer of, the Shares
pursuant to the Bylaws of Andes (as amended, the “Bylaws”) and the Amended and
Restated Investor Rights Agreement (the “Investor Rights Agreement”) dated as of
March 30, 2007 by and between Andes, the stockholders of Andes identified on the
signature page thereto and Andrew, or otherwise.
 
1.5. Releases. On or before the Closing Date, the Andes Parties, and each
director, stockholder and subsidiary of Andes (other than Andrew), shall execute
the Andes Release substantially in the form of Exhibit B hereto (“Andes
Release”) and the Andrew Parties shall execute the Andrew Release substantially
in the form of Exhibit C hereto (“Andrew Release”).
 
1.6. Closing Deliveries.  At the Closing,
 
(a) Andrew will deliver:
 
(i) The certificate or certificates representing the Shares, together with duly
executed stock powers or such other customary instruments of transfer as
reasonably requested by Andes;
 
(ii) The instruments representing the Notes;
 
(iii) The instrument representing the Warrant;
 
(iv) The IP Transfer Agreement executed by Andrew; and
 
(v) The Andrew Release, executed by each of the Andrew Parties; (each of the
deliveries under Section 1.6(a), the “Andrew Closing Deliveries”); and
 
(b) Andes will deliver:
 
(i) The IP Transfer Agreement executed by Andes, PCT International and PCTY; and
 
(ii) The Andes Release, executed by each of the Andes Parties and by each
director, stockholder and subsidiary of Andes (other than Andrew); (each of the
deliveries under Section 1.6(b), the “Andes Closing Deliveries”).
 
1.7. Subsequent Adjustments.  If, at any time or from time to time, during the
two year period beginning on the Closing Date (the “Adjustment Period”),
directly or indirectly, in one or a series of transactions (a) Andes enters into
a merger or other business combination transaction or sells all or any part of
its business, properties or tangible or intangible assets (including the stock
or assets of any subsidiary) that (i) constitute more than 15% of Andes’ total
assets as set forth in the most recently prepared consolidated balance sheet of
Andes, or (ii) account for more than 15% of Andes’ total revenues as set forth
in the most recently prepared consolidated statement of operations of Andes, or
(iii) constitute a separate line of business or business segment, or (b) Youtsey
sells all or any portion of his Common Stock in connection with a sale of at
least 50% (by vote or value) of the outstanding Common Stock then held by all
stockholders, including by merger or similar transaction, or (c) Andes makes any
distribution to stockholders, declares a dividend or repays any loan or other
amount due to a stockholder that is outstanding on the date of this Agreement
(other than Notes or other amounts due to Andrew as of the Closing Date), then
in each and every such case Andes or Youtsey, as applicable, will pay to Andrew
in immediately available funds, within two business days of the closing of each
such transaction, the lesser of $16 million (less any amount previously paid to
Andrew under this Section 1.7) or 15% of the proceeds  (or if such proceeds are
not cash, the cash equivalent thereof) of such transaction (such payments, the
“Adjustments”).  Such Adjustments shall be paid for (a) any transactions closed
within the Adjustment Period and (b) any transactions that are not closed within
the Adjustment Period if Andes or Youtsey has not acted in good faith or has
purposely manipulated or delayed closing such transactions for a purpose (among
others) of avoiding this Section 1.7.
 
2. Representations and Warranties of the Andrew Parties.  The Andrew Parties
hereby jointly and severally represent and warrant to the Andes Parties:
 
2.1. Authority, Organization.
 
(a) Each of the Andrew Parties is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization;
 
(b) Each of the Andrew Parties has all requisite power and authority to execute
and deliver this Agreement and consummate the transactions contemplated by this
Agreement.  The execution and delivery by each of the Andrew Parties of this
Agreement and the consummation by each of the Andrew Parties of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
of the applicable Andrew Party;
 
(c) This Agreement has been duly and validly executed and delivered by each of
the Andrew Parties and constitutes a valid and binding agreement of each of the
Andrew Parties, enforceable against each of the Andrew Parties in accordance
with its terms; and
 
(d) The execution and delivery of this Agreement by the Andrew Parties does not,
and the consummation of the transactions contemplated by this Agreement will
not, (i) violate or conflict with the organizational documents or any material
agreement of any of the Andrew Parties or (ii) violate any law, regulation,
order, judgment or decree of any Governmental Entity (as defined below)
applicable to any of the Andrew Parties.
 
2.2. Title.  Andrew has, and upon the consummation of the transactions
contemplated by this Agreement, Andrew will transfer to Andes, good and valid
title to the Shares, free and clear of any Encumbrances (except as set forth in
the Bylaws and the Investor Rights Agreement).  The Andrew Parties, as
applicable, have sole ownership of the Notes and the Warrant, and each of the
Notes and the Warrant is held and since issuance has been held continuously by
the original holder thereof.  Andrew has sole ownership of the registered Z-Wire
Intellectual Property and the right to transfer same to Andes in accordance with
this Agreement and the IP Transfer Agreement.  The registered Z-Wire
Intellectual Property is in good standing and all necessary fees have been paid
to maintain U.S. Patent No. 7,084,343 and U.S. Trademark Application Serial No.
78/658,023 for “Z-Wire”.
 
2.3. Consents.  Except for the Regulatory Approvals (as defined in Section 4.1),
none of the Andrew Parties is required to obtain any permit, authorization,
consent or approval of or by, or make any notification to or filing with, (i)
any multinational or supranational, federal, provincial, state or other
government or governmental body, (ii) any division or authority of any
government, governmental body or private body exercising any statutory,
regulatory, expropriation or taxing authority under the authority of any
government or governmental body covered under clause (i), (iii) any domestic,
foreign or international judicial, or administrative court or arbitrator acting
under the authority of any entity under clause (i) or (ii) (each entity
described under clause (i), (ii) and (iii), a “Governmental Entity”) or (iv) any
other person or entity, in each case, in connection with the execution, delivery
and performance by any of the Andrew Parties of this Agreement or the
consummation by the Andrew Parties of the transactions contemplated by this
Agreement.
 
2.4. No Litigation.
 
(a) Except the Final Judgment (as defined below), there is no action, suit,
proceeding at law or in equity by any person, or any arbitration or any
administrative or other proceeding by or before any Governmental Entity, pending
or, to the knowledge of any Andrew Party, threatened against any of the Andrew
Parties (i) which would prohibit or materially delay or impair the consummation
of the transactions contemplated by this Agreement, or (ii) to the knowledge of
any Andrew Party, that involves any of the Z-Wire Intellectual Property.
 
(b) There is no action, suit, proceeding at law or in equity, arbitration, or
any other proceeding filed, initiated, brought, pending, or otherwise begun in
any way (whether or not service of process is complete, and whether or not the
relevant jurisdiction would consider the action to have been started without
service) (i) by any of the Andrew Parties against any of the Andes Parties, or
their current and former directors, officers, employees, or agents, or (ii) to
the knowledge of any Andrew Party, that involves any of the Z-Wire Intellectual
Property.
 
3. Representations and Warranties of the Andes Parties.  The Andes Parties
hereby jointly and severally represent and warrant to the Andrew Parties:
 
3.1. Authority, Organization.
 
(a) Each of the Andes Parties is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization;
 
(b) Each of the Andes Parties has all requisite power and authority to execute
and deliver this Agreement and consummate the transactions contemplated by this
Agreement.  The execution and delivery by each of the Andes Parties of this
Agreement and the consummation by each of the Andes Parties of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
of the applicable Andes Party;
 
(c) This Agreement has been duly and validly executed and delivered by each of
the Andes Parties, and constitutes a valid and binding agreement of each of the
Andes Parties, enforceable against each of the Andes Parties, in accordance with
its terms;
 
(d) The execution and delivery of this Agreement by the Andes Parties does not,
and the consummation of the transactions contemplated by this Agreement will
not, (i) violate or conflict with the organizational documents or any material
agreement of the Andes Parties or (ii) violate any law, regulation, order,
judgment or decree of any Governmental Entity applicable to the Andes Parties;
and
 
(e) All of the directors, stockholders and subsidiaries of Andes are listed as
signatories on the Andes Release (other than Andrew).
 
3.2. Consents.  Except for the Regulatory Approvals, none of the Andes Parties
is required to obtain any permit, authorization, consent or approval of or by,
or make any notification to or filing with, any Governmental Entity or any other
person or entity, in each case, in connection with the execution, delivery and
performance by any of the Andes Parties of this Agreement or the consummation by
the Andes Parties of the transactions contemplated by this Agreement.
 
3.3. No Litigation.
 
(a) There is no action, suit, proceeding at law or in equity by any person, or
any arbitration or any administrative or other proceeding by or before any
Governmental Entity, pending or, to the knowledge of any Andes Party, threatened
against any of the Andes Parties which would prohibit or materially delay or
impair the consummation of the transactions contemplated by this Agreement.
 
(b) There is no action, suit, proceeding at law or in equity, arbitration, or
any other proceeding filed, initiated, brought, pending, or otherwise begun in
any way (whether or not service of process is complete, and whether or not the
relevant jurisdiction would consider the action to have been started without
service) by any of the Andes Parties against any of the Andrew Parties, or their
current and former directors, officers, employees, or agents.
 
4. Certain Covenants.
 
4.1. Necessary Filings.
 
(a) Subject to the terms and conditions of this Agreement, the Andrew Parties
and the Andes Parties shall, and, where applicable, shall cause their respective
affiliates to, perform all of the obligations required or desirable to be
performed by such parties, cooperate in connection therewith, and do all such
other acts and things as may be necessary or desirable in order to consummate,
as soon as reasonably practicable, the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, each of Andrew and
Andes shall, and, where appropriate shall cause their respective subsidiaries
to, apply for and use commercially reasonable efforts to promptly obtain all
regulatory approvals (including, but not limited to, any approval by the United
States Department of Justice (the “DOJ”) as required by the proposed final
judgment filed on December 6, 2007 in U.S. v. CommScope, Inc. and Andrew
Corporation (D.C. District Ct. 2007) (No. 07-2200) (the “Final Judgment”) set
forth on Schedule 4.1 hereto (the “Regulatory Approvals”)).
 
(b) If any of the Andrew Parties or Andes Parties receives a request for
information or documentary material from any Governmental Entity with respect to
any of the transactions contemplated herein, then such party shall make, or
cause to be made, as promptly as practicable (but in the case of any such
request under Section VI of the Final Judgment, no later than the period
provided for under that Section VI) an appropriate response in compliance with
such request.  In addition, subject to applicable law, each of Andrew and Andes
will keep the other apprised of the status of any such meetings, discussions, or
communications with, and any inquiries or requests for additional information
from any Governmental Entity.
 
4.2. Further Assurances.  The Andrew Parties and the Andes Parties each agree to
cooperate with each other, and at the request of the other, to execute and
deliver any further instruments or documents and to take all such further
action, including, without limitation, causing their respective subsidiaries to
take such actions, as the other may reasonably request, in order to evidence or
effectuate the consummation of the transactions contemplated by this Agreement
and to otherwise carry out the intent of the parties hereunder.
 
4.3. No Solicitation.
 
(a) The Andrew Parties covenant that during the Adjustment Period, each of the
Andrew Parties shall not, and they shall cause their respective affiliates not
to, directly or indirectly, solicit the employment of or hire any person who at
the time of such solicitation or hiring or who within one year prior thereto, is
or was employed by any of the Andes Parties, on a full or part-time basis;
provided however, that the Andrew Parties may engage in general solicitations
for, and hire, employees through public advertising of employment opportunities
not specifically targeted or directed at employees of the Andes Parties.
 
(b) The Andes Parties covenant that during the Adjustment Period, each of the
Andes Parties shall not, and they shall cause their respective affiliates not
to, directly or indirectly, solicit the employment of or hire any person who at
the time of such solicitation or hiring or who within one year prior thereto, is
or was employed by any of the Andrew Parties, on a full or part-time basis;
provided however, that the Andes Parties may engage in general solicitations
for, and hire, employees through public advertising of employment opportunities
not specifically targeted or directed at employees of the Andrew Parties.
 
4.4. To the extent permitted by law, on and after the Closing Date, none of the
Andrew Parties (including Andrew, as assignor of the Z-Wire Intellectual
Property) shall directly or indirectly challenge the validity of any of the
Z-Wire Intellectual Property.
 
4.5. None of the Andrew Parties shall treat the transfer of the Andrew Note and
the Andrew Mauritius Note pursuant to Section 1.2, for federal or state income
tax reporting purposes, as giving rise to a bad debt deduction but instead
shall, except as otherwise required by law, treat such transfer as a purchase
price adjustment.
 
5. Closing Conditions.
 
5.1. Conditions to Each Party’s Obligation to Effect the Closing.  The
obligation of each of the parties under this Agreement to consummate the
transactions contemplated by this Agreement is subject to the satisfaction of
the following conditions as of the Closing Date:
 
(a) All Regulatory Approvals (except for that required by the DOJ, which is
covered by Section 5.1(b)) shall have been obtained or, in the case of waiting
or suspensory periods, have expired or been terminated;
 
(b) Written notice from the DOJ to CommScope that the DOJ does not object to the
transactions contemplated by this Agreement shall have been obtained as
prescribed in Section VI.C. of the Final Judgment; and
 
(c) No Governmental Entity has enacted, issued, promulgated, enforced, made,
entered, issued or applied any law (whether temporary, preliminary or permanent)
that makes this Agreement illegal or otherwise directly or indirectly enjoins,
restrains or otherwise prohibits consummation of this Agreement.
 
5.2. Conditions Applicable to the Andrew Parties.  The obligation of the Andrew
Parties under this Agreement to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver by Andrew) of the following
conditions as of the Closing Date:
 
(a) Accuracy of the Representations and Warranties.  The representations and
warranties of the Andes Parties as set forth in Article 3 hereof shall be true
and correct in all material respects on the Closing Date as though made on the
Closing Date; and the Andes Parties shall have delivered to Andrew a certificate
to such effect, dated the Closing Date, signed by an authorized officer of each
of the Andes Parties; and
 
(b) Andes Closing Deliveries.  Andes shall have delivered to Andrew the Andes
Closing Deliveries.
 
5.3. Conditions Applicable to the Andes Parties.  The obligation of the Andes
Parties under this Agreement to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver by Andes) of the following
conditions as of the Closing Date:
 
(a) Accuracy of the Representations and Warranties.  The representations and
warranties of the Andrew Parties as set forth in Article 2 hereof shall be true
and correct in all material respects on the Closing Date as though made on the
Closing Date; and the Andrew Parties shall have delivered to Andes a certificate
to such effect, dated the Closing Date, signed by an authorized officer of each
of the Andrew Parties; and
 
(b) Andrew Closing Deliveries.  Andrew shall have delivered to Andes the Andrew
Closing Deliveries.
 
6. Termination.
 
6.1. Termination by Either Party.  This Agreement may be terminated prior to
Closing by either Andrew or Andes if the Closing has not occurred prior to June
1, 2008; provided that the right to terminate this Agreement pursuant to this
Section 6.1 shall not be available to any party who is in material breach of
this Agreement.
 
6.2. Termination because of DOJ Objection.  This Agreement may be terminated
prior to Closing by either Andrew or Andes if CommScope receives written notice
from the DOJ that the DOJ objects to the transactions contemplated by this
Agreement, as prescribed in Section VI.C. of the Final Judgment.
 
6.3. Termination by Andrew.  This Agreement may be terminated by Andrew if there
shall have been a breach of any representation, warranty, covenant or agreement
contained in this Agreement on the part of the Andes Parties or if any such
representation or warranty shall have become untrue or inaccurate, such that (i)
the conditions set forth in Section 5.2 would not be satisfied and (ii) such
breach or inaccuracy is not capable of being cured or, if reasonably capable of
being cured, shall not have been cured prior to the 30 days following notice of
such breach or inaccuracy; provided, however, that no Andrew Party is then in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement such that the conditions set forth in Section 5.3
would not be satisfied.
 
6.4. Termination by Andes.  This Agreement may be terminated by Andes if there
shall have been a breach of any representation, warranty, covenant or agreement
contained in this Agreement on the part of the Andrew Parties or if any such
representation or warranty shall have become untrue or inaccurate, such that (i)
the conditions set forth in Section 5.3 would not be satisfied and (ii) such
breach or inaccuracy is not capable of being cured or, if reasonably capable of
being cured, shall not have been cured prior to the 30 days following notice of
such breach or inaccuracy; provided, however, that no Andes Party is then in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement such that the conditions set forth in Section 5.2
would not be satisfied.
 
6.5. Effect of Termination.  In the event that this Agreement shall be
terminated pursuant to this Article 6, all further obligations of the parties
under this Agreement (other than Sections 7.6, 7.7, 7.8 and 7.9) shall be
terminated without further liability of any such party to the other, provided
that nothing herein shall relieve any such party from liability for its breach
of this Agreement prior to the termination of this Agreement.
 
7. Miscellaneous.
 
7.1. Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by facsimile
transmission or sent by certified, registered or express mail, postage
prepaid.  Any such notice shall be deemed given when so delivered personally, or
sent by facsimile transmission or, if mailed, five days after the date of
deposit in the United States mails, as follows:
 
 
(i)
if to the Andrew Parties, to:

 
CommScope, Inc.
1100 CommScope Place, SE
P.O. Box 339
Hickory, North Carolina 28602
Attention:  General Counsel
Facsimile:  (828) 431-2520


with a copy to (which shall not constitute notice):


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY  10004
Attention:  Lois Herzeca
Facsimile:  (212) 859-4000


 
(ii)
if to the Andes Parties to:

 
Andes Industries, Inc.
1715 West Sunrise Boulevard
Gilbert, AZ 85233
Attention:  Steven Youtsey
Facsimile:  (480) 522-2143


with a copy to (which shall not constitute notice):


Squire, Sanders & Dempsey L.L.P.
Two Renaissance Square
40 North Central Avenue, Suite 2700
Phoenix, Arizona  85004
Attention:  Joseph M. Crabb
Facsimile:  (602) 253-8129


Any party may by notice given in accordance with this Section to the other party
designate another address or person for receipt of notices hereunder.
 
7.2. Entire Agreement.  This Agreement, along with the Schedules and Exhibits
hereto and the Andrew Closing Deliveries and Andes Closing Deliveries,
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and supersede all prior agreements, written or oral, with
respect thereto.
 
7.3. Modification and Waiver.  No amendment, modification or alteration of the
terms or provisions of this Agreement shall be binding unless the same shall be
in writing and duly executed by all of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed to or shall constitute a waiver
of any other provision hereof (whether or not similar).  No delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof.
 
7.4. Binding Effect; No Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and legal
representatives.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
parties.  Notwithstanding this provision, Andrew and Andes may each assign its
respective rights, except the rights under Section 4.3, to an entity that (a)
purchases it, or (b) purchases substantially all of its assets related to the
Z-Wire Intellectual Property.
 
7.5. No Third Party Rights.  Nothing in this Agreement shall create or be deemed
to create any third-party beneficiary rights to any person other than the
parties hereto, except for the third-party beneficiaries of the Andrew Release
and the Andes Release.
 
7.6. Expenses.  Each of the parties shall bear its own expenses in connection
with the transactions specified herein.
 
7.7. Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to provisions
concerning conflict of laws principles that would require the application of the
law of another jurisdiction.
 
7.8. Jurisdiction.  Each of parties hereto (i) consents to submit itself to the
personal jurisdiction of Supreme Court of State of New York or any court of the
United States, each located in the County of New York, New York in the event any
dispute arises out of or relates to this Agreement, (ii) agrees that it shall
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, (iii) waives and agrees not to plead or
claim in any such court that any such legal action or proceeding brought in any
such court has been brought in an inconvenient forum and (iv) agrees that it
shall not bring any action arising out of or relating to this Agreement in any
other court other than Supreme Court of State of New York or any court of the
United States, each located in the County of New York, New York.  Each of the
parties hereto hereby agree that service of process, summons, notice or document
by U.S. registered mail to their respective address set forth herein shall be
effective service of process for any suit or proceeding in connection with this
Agreement.
 
7.9. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
7.10. Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
 
7.11. Headings.  The headings in this Agreement are for reference only, and
shall not affect the interpretation of this Agreement.
 


 

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

 
COMMSCOPE, INC.
         
 
By:
/s/ Frank M. Drendel       Name:  Frank M. Drendel       Title:    Chairman of
the Board and Chief Executive Officer          

 

 
ANDREW CORPORATION
         
 
By:
/s/ Marvin S. Edwards       Name:  Marvin S. Edwards       Title:    Executive
Vice President          

 

 
ANDREW CORPORATION MAURITIUS
         
 
By:
/s/ Dan Hartnett       Name:  Dan Hartnett       Title:    Director          

 

 
ANDES INDUSTRIES, INC.
         
 
By:
 /s/ Steven D. Youtsey       Name:  Steven D. Youtsey       Title:    Chief
Executive Officer          

 

 
PCT INTERNATIONAL, INC.
         
 
By:
 /s/ Steven D. Youtsey       Name:  Steven D. Youtsey       Title:    Chief
Executive Officer          

 

 
PCT MAURITIUS HOLDING LIMITED
         
 
By:
 /s/ Steven D. Youtsey       Name:  Steven D. Youtsey       Title:    Chief
Executive Officer          

 

 
STEVEN YOUTSEY
         
 
  /s/ Steven D. Youtsey          

 

 
PCT BROADBAND TELECOMMUNICATIONS (YANTAI) CO. LTD.
         
 
By:
 /s/ Steven D. Youtsey       Name:  Steven D. Youtsey       Title:    Chief
Executive Officer          

 

 